Citation Nr: 0628759	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-31 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right gluteal muscle 
group atrophy disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to May 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In February 2005 the Board remanded the case for further 
evidentiary development.


FINDING OF FACT

The veteran does not currently have a right gluteal muscle 
group atrophy disability.


CONCLUSIONS OF LAW

1.  Right gluteal muscle group atrophy was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Right gluteal muscle group atrophy  disability is not 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for a right 
gluteal muscle group atrophy  disability.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  In a VCAA letter of October 2002 the 
appellant was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant, what evidence the VA would attempt to obtain on 
his behalf, and what evidence was to be provided by him.  In 
addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The VCAA letter predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in October 2002 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same  in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records have been 
obtained.  The veteran was afforded a VA examination.  
Furthermore, a Travel Board hearing was scheduled to which 
the veteran did not report.  Therefore, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).  

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or another physical or 
mental defect.").  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2005).  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The appellant is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno v. Brown, 6 Vet. 
App at 470.  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for a disability manifested by 
atrophy of the right gluteal muscle group whether on a direct 
or secondary basis as there is no evidence of a disability of 
the right gluteal muscle group.

In an August 1968 rating decision the RO granted service 
connection for residuals of a right knee injury with 
traumatic arthritis.  In December 2001 the veteran filed a 
claim for service connection for hip muscle atrophy as 
secondary to his service connected residuals of a right knee 
injury.

In a VA examination of August 2001 the veteran complained of 
bilateral buttock pain and of sacral pain with radiation into 
his buttocks.  

In a VA examination of March 2002  the veteran was diagnosed 
with chronic lumbosacral instability.  

In a rating decision of May 2002 the RO granted service 
connection for lumbosacral instability.

In a September 2002 VA examination the examiner found that 
there was a very slight atrophy of the right gluteal muscle 
group on the tight compared to the left.  The examiner opined 
that he "did not see any evidence that the right knee 
condition would cause atrophy of the right gluteal muscle 
group."

In February 2005 the Board remanded the case for a VA 
examination and opinion as to whether the veteran's service 
connected lumbosacral instability was causing any right 
gluteal muscle group atrophy.

At a VA examination of May 2005 the examiner noted a 
difference in the gluteal folds with the left gluteal fold 
hanging just a little further distally than the right.  Upon 
examination, there was no evidence of a gluteus maximus 
muscle limp in the veteran's gait, hip flexion and abduction 
strength was normal bilaterally, there was no sensation lost 
in either the buttock and thigh or leg below the knee.  
Strength of flexion and extension was normal on the feet and 
knees, and there was no tightness of the iliobatal band on 
either side.  The examiner found that there was no gluteal 
muscle group atrophy present at the time.  He opined that 
"[t]he apparent gluteal atrophy I believe is not a disorder, 
[the veteran] has normal muscle strength of the gluteus 
maximus bilaterally, and he does not walk with a gluteus 
maximus limp.  The nerve to the gluteus maximus does not have 
a skin distribution,  I believe that the finding of 
difference size of the buttock or actually the sag of the 
buttock is more due to fat distribution than to any problem 
with the musculature of the muscle group." 

At the outset the Board notes that the veteran has not 
claimed that he incurred right gluteal muscle atrophy  
disability while in combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are not for application.

In order to establish service connection either on a direct 
or secondary basis, there must first be a diagnosis of a 
disease and a disability.  Service connection is warranted 
for a "disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . .." 38 U.S.C.A. §§ 1110; see also 38 C.F.R. § 
3.303(a) (service connection means facts showing "a 
particular injury or disease resulting in disability [that] 
was incurred coincident with service. . . ."); see also 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, a 
veteran cannot satisfy the basic VA compensation statutes).  
Similarly, 38 C.F.R. § 3.310(c), requires the existence of a 
disability to establish service connection on a secondary 
basis.  

The Board finds that the evidence of record does not 
establish a current disability of the right gluteal muscle 
group.  At the VA examination of May 2005 the examiner found 
that there was no gluteal muscle group atrophy present.  The 
examiner opined that the apparent gluteal atrophy was not a 
disorder and instead was the result of fat distribution.  
Although there was a diagnosis of very slight atrophy of the 
right gluteal muscle group in September 2002, the most recent 
VA examination showed a normal right gluteal muscle group.  
The Board places greater weight on the more recent medical 
evidence showing no diagnosis of atrophy of the right gluteal 
muscle group than on the evidence in 2002 showing a diagnosis 
of a very slight right gluteal muscle group atrophy.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

The Board is aware that an examination conducted by a 
physician's assistant (PA) resulted in a diagnosis of atrophy 
of the right gluteal muscle group.  However, that PA failed 
to establish that there was any "disability," as defined by 
the Court, associated with the perceived atrophy.  
Furthermore, the PA did not associate any degree of atrophy 
with a service connected disease or injury.  The Board finds 
that the 2005 opinion of the orthopedist finding no 
relationship to a service connected disease or injury and 
that there was, in fact, no disability, to be more probative 
than the opinion of the PA.  

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for atrophy 
of the right gluteal muscle group is denied.




ORDER

Service connection for right gluteal muscle group atrophy is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


